Motion for an enlargement of time granted, only insofar as to extend the defendant’s time to serve and file the record on appeal and appellant’s points to and including April 25, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the condition imposed, the District Attorney may enter an order dismissing the appeal without notice to the appellant. Conem— Botein, P. J., Rabin, McNally and Stevens, JJ.